 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    RAFAEL GODINEZ,                                    No. 2:18-cv-2921-TLN-EFB P
11                        Plaintiff,
12            v.                                         ORDER
13    SCOTT KERNAN, et al.,
14                        Defendants.
15

16          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

17   U.S.C. § 1983. He has filed a third amended complaint (ECF No. 35), which the court must

18   screen pursuant to 28 U.S.C. § 1915A. The court must identify cognizable claims or dismiss the

19   complaint, or any portion of the complaint, if the complaint “is frivolous, malicious, or fails to

20   state a claim upon which relief may be granted,” or “seeks monetary relief from a defendant who

21   is immune from such relief.” Id. § 1915A(b).

22          Plaintiff’s third amended complaint alleges the following potentially cognizable claims:

23   (1) an Eighth Amendment excessive force claim against defendant Rios arising from an incident

24   in the High Desert State Prison dining hall on December 19, 2015; (2) a First Amendment

25   retaliation claim against defendant Rios for issuing a false rules violation report against plaintiff

26   after plaintiff alleged that Rios had used excessive force; and (3) a Fourteenth Amendment claim

27   against defendant Gambert, who denied plaintiff the process he was due in connection with the

28   rules violation report.
                                                         1
 1          Plaintiff’s third amended complaint also alleges that defendants Correctional Captain
 2   Gambert, Warden Adams, and Secretary Kernan were aware of a pattern of excessive force but
 3   allowed it to continue. There are no facts alleged to support these allegations. Moreover, they
 4   appear to be based on the theory that the defendants are liable simply because of their roles as
 5   supervisors. A defendant, however, is not liable on a civil rights claim unless the facts establish
 6   that defendant’s personal involvement in the constitutional deprivation or a causal connection
 7   between the defendant’s wrongful conduct and the alleged constitutional deprivation. See Hansen
 8   v. Black, 885 F.2d 642, 646 (9th Cir. 1989); Johnson v. Duffy, 588 F.2d 740, 743-44 (9th Cir.
 9   1978). Plaintiff’s excessive force claim is viable only to the extent it names Rios as defendant.
10          Plaintiff’s third amended complaint also alleges that defendant Christenson was
11   deliberately indifferent to plaintiff’s serious medical needs on December 23, 2019, when she
12   misstated plaintiff’s complaints and declined to order x-rays, and that defendants Adams and Foss
13   were aware of Christenson’s inadequate treatment but failed to act. These claim cannot survive
14   screening. They fail to demonstrate that any defendant responded to plaintiff’s medical needs
15   with deliberate indifference required for an Eighth Amendment claim. Misstating plaintiff’s
16   complaints and not ordering x-rays, without more detailed allegations of intentional
17   misstatements of plaintiff’s condition, alleges either a disagreement in diagnosis and/or treatment,
18   but not deliberate indifference to serious medical needs. Inadequate treatment due to medical
19   malpractice, negligence, or even gross negligence, does not rise to the level of a constitutional
20   violation. See Wilson v. Seiter, 501 U.S. 294, 297 (1991); Toguchi v. Chung, 391 F.3d 1051,
21   1060 (9th Cir. 2004). In any amended complaint, plaintiff must allege more facts regarding how
22   and/or why Christenson misstated his complaints and whether such misstatements resulted in
23   further injury. Similarly, he should allege why she denied him an x-ray and if/how that led to
24   further injury. Further, plaintiff should be sure to allege the correct date for his encounter with
25   Christenson, as it appears that his reference to the year “2019” may have been a mistake.
26          Plaintiff may either proceed with his Eighth and First Amendment claims against
27   defendant Rios and his Fourteenth Amendment claim against defendant Gambert only or he may
28   amend his complaint to attempt to cure the defects identified herein. He may not, however,
                                                        2
 1   change the nature of this suit by alleging new, unrelated claims. George v. Smith, 507 F.3d 605,
 2   607 (7th Cir. 2007). Moreover, plaintiff is not obligated to amend his complaint.
 3                                               Leave to Amend
 4             Any amended complaint must identify as a defendant only persons who personally
 5   participated in a substantial way in depriving him of a federal constitutional right. Johnson v.
 6   Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation of a
 7   constitutional right if he does an act, participates in another’s act or omits to perform an act he is
 8   legally required to do that causes the alleged deprivation). Plaintiff is not obligated to file an
 9   amended complaint.
10             Any amended complaint must be written or typed so that it so that it is complete in itself
11   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
12   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
13   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
14   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
15   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
16   1967)).
17             The court cautions plaintiff that failure to comply with the Federal Rules of Civil
18   Procedure, this court’s Local Rules, or any court order may result in this action being dismissed.
19   See E.D. Cal. L.R. 110.
20                                                 Conclusion
21             Accordingly, it is ORDERED that:
22             1.     Plaintiff’s complaint alleges, for screening purposes, viable First Amendment
23                    retaliation and Eighth Amendment excessive force claims against defendant Rios,
24                    and a Fourteenth Amendment due process claim against defendant Gambert.
25             2.     All other claims are dismissed with leave to amend within 30 days from the date of
26                    service of this order. Plaintiff is not obligated to amend his complaint.
27             3.     Within thirty days plaintiff shall return the notice below advising the court whether
28                    he elects to proceed with the cognizable claims or file an amended complaint. If
                                                         3
 1               the former option is selected and returned, the court will enter an order directing
 2               service at that time;
 3         4.    Failure to comply with any part of this this order may result in dismissal of this
 4               action.
 5   DATED: April 8, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    4
 1

 2

 3

 4

 5

 6                                      UNITED STATES DISTRICT COURT
 7                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9    RAFAEL GODINEZ,                                    No. 2:18-cv-2921-TLN-EFB P
10                         Plaintiff,
11             v.                                        NOTICE OF SUBMISSION OF
                                                         DOCUMENTS
12    SCOTT KERNAN, et al.,
13                         Defendants.
14

15            In accordance with the court’s Screening Order, plaintiff hereby elects to:
16

17            (1) ______ proceed only with the First Amendment retaliation and Eighth Amendment
18            excessive force claims against defendant Rios, and the Fourteenth Amendment due
              process claim against defendant Gambert.
19

20
     OR
21
              (2) ______     delay serving any defendant and files an amended complaint.
22

23
                                                            _________________________________
24
                                                                           Plaintiff
25
     Dated:
26

27

28
                                                        5
